DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2022 has been entered.
Response to Amendment
Claims 1-2, 6-14, 16-20, and 22-25 are pending in the application.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 18 July 2022; however, upon further consideration new rejections are set forth as explained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bryson (US 4,610,394) in view of Kenny (US 2009/0212124).
Bryson teaches a scent diffuser (col. 2, ln. 32-34) comprising: 
a hollow body (11) surrounding a body interior (17), the hollow body defining a first end (19) and a second end (21), wherein the second end is parallel with the first end and is separated from the first end by one or more sidewalls (15) extending between the first end and the second end (figs. 1, 2), the first end has a first interior surface (fig. 5) and a first alignment feature (61) extending into the body interior (fig. 5), and the second end has a second interior surface (fig. 5) with a second alignment feature (61) extending into the body interior (fig. 5), wherein the first end includes a pattern of curved ventilation openings (63, see fig. 5), individual ones of the curved ventilation openings subtending up to 90 degrees of a circle (fig. 5), first ones of the curved ventilation openings in a first set of forming a circle aligned along a radius from a central axis (figs. 5, 7); 
a fragrance panel (13) saturated at least in part with a fragrance composition (col. 2, ln. 35-36), wherein the fragrance panel is positioned within the hollow body (fig. 2); and
adjustment panels (23/25) positioned on the body (figs. 1, 2) and rotatably secured relative to an interior surface of the first end and the second end, respectively (col. 3, ln. 30-32; col. 4, ln. 4-13), and comprising:
a first adjustment panel (23) having a first projection (93) engaging with the first alignment feature of the first end (fig. 2), the first adjustment panel having a plurality of ventilation apertures (91, see col. 3, ln. 53) positioned about the central axis corresponding with the pattern of the curved ventilation openings in the first end of the hollow body (col. 3, ln. 57-63; col. 4, ln. 4-13; figs. 1, 2), and 
a second adjustment panel (25) having a second projection (93) engaging with the second alignment feature of the second end (fig. 2), wherein at least part of the fragrance panel is disposed within the hollow body between the first projection and the second projection (fig. 2),
wherein at least the first adjustment panel is rotatable between: an open configuration in which the ventilation apertures of the first adjustment panel are aligned with the curved ventilation openings; and a closed configuration in which the ventilation apertures of the first adjustment panel are not aligned with the curved ventilation openings, and the curved ventilation openings are blocked by a portion of the first adjustment panel (col. 3, ln. 57-63; col. 4, ln. 4-13).
Bryson does not disclose that the first alignment feature is part of the first interior surface and extends along the central axis and the second alignment feature is part of the second interior surface and extends along the central axis; the ventilation openings are positioned along segments of concentric circles about the central axis such that second ones of the curved ventilation openings are arranged in a second set aligned along a different radius from the central axis than the first set; and the adjustment panels are positioned within the body interior and have a first and second alignment aperture, respectively, extending through a central portion thereof.
Kenny teaches a scent diffuser (101, see figs. 9-13) comprising: 
a hollow body (114) surrounding a body interior (fig. 9), the hollow body defining a first end (113) and a second end (104, see fig. 9), wherein the second end is parallel with the first end and is separated from the first end by one or more sidewalls (105) extending between the first end and the second end (fig. 9), the first end has a first interior surface with a first alignment feature (119) extending along a central axis into the body interior (figs. 9, 11B), and wherein the first end includes a pattern of curved ventilation openings (117/118) positioned along segments of concentric circles about the central axis (fig. 11A), individual ones of the curved ventilation openings subtending up to 90 degrees of a corresponding one of the concentric circles (par. 54; fig. 11A - the angle α is 120[Symbol font/0xB0], and each groove 117 is halved by stiffener 150 to create two, separate openings of 60[Symbol font/0xB0]), first ones of the curved ventilation openings in a first set of the concentric circles being aligned along a radius from the central axis (fig. 11A - interpreted to be the outermost opening), second ones of the curved ventilation openings in a second set of the concentric circles being aligned along a different radius from the central axis (fig. 11A - interpreted to be the intermediate opening); 
a fragrance panel (102) saturated at least in part with a fragrance composition (125), wherein the fragrance panel is positioned within the hollow body (figs. 9, 10A); and 
a first adjustment panel (109) positioned within the body interior (fig. 9) and rotatably secured relative to an interior surface of the first end and the second end (par. 55; fig. 9), respectively, the adjustment panel having a ventilation aperture (112) and comprising a first alignment aperture (133) extending through a first central portion of the first adjustment panel (fig. 12A), the first alignment aperture engaging with the first alignment feature of the first end (fig. 9), 
wherein the first adjustment panel is rotatable between: an open configuration in which the ventilation aperture of the adjustment panel is aligned with a corresponding plurality of the ventilation openings; and a closed configuration in which the ventilation aperture of the adjustment panel are not aligned with the corresponding plurality of ventilation openings, and the corresponding ventilation openings are blocked by a portion of the adjustment panel (par. 60).
Accordingly, the prior art teaches that it is known that positioning an adjustment panel outside of the body interior of a scent diffuser and positioning an adjustment panel within the body interior of a scent diffuser are functional equivalents for providing a rotable adjustment panel that provides both an open and a closed configuration for the scent diffuser.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted positioning the adjustment panel within the body interior taught by Kenny for positioning an adjustment panel outside of the body interior taught by Bryson because both elements were known equivalents for providing a rotatable adjustment panel that provides both an open and a closed configuration for the scent diffuser.  This substitution would have resulted in the predictable result of providing a rotable adjustment panel that provides both an open and a closed configuration for the scent diffuser.  Further, it would have been obvious in making this modification to use the configuration comprising first and second alignment features extending into the body interior from the first and second interior surfaces, respectively, and engaging with first and second alignment apertures extending through a central portion of each of the first and second adjustment panels, respectively, as also taught by Kenny, since this was a known arrangement for positioning an adjustment panel within the interior of a scent diffuser.  
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bryson to position the ventilation openings along segments of concentric circles about the central axis such that second ones of the curved ventilation openings are arranged in a second set aligned along a different radius from the central axis than the first set, as also taught by Kenny, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 2, Bryson in view of Kenny discloses the scent diffuser described regarding claim 1, and Kenny further teaches wherein the adjustment panel comprises a control pin (110) extending through the first end of the hollow body (fig. 9) to enable user rotation of the adjustment panel relative to the hollow body (par. 60).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bryson in view of Kenny to include a control pin for each of the adjustment panels, each of the control pins extending through one of the corresponding plurality of ventilation openings, as taught by Kenny, since this was a known arrangement for enabling a user to rotate the respective adjustment panel relative to the hollow body (Kenny - par. 60).
Regarding claim 8, Bryson in view of Kenny discloses the scent diffuser described regarding claim 1, and further wherein: the fragrance composition is configured to evaporate into air surrounding the scent diffuser at a first rate when at least one of the first and second adjustment panels is in the closed configuration; and the fragrance composition is configured to evaporate into air surrounding the scent diffuser at a second rate when at least one of the first and second adjustment panels is in the open configuration, wherein the second rate is greater than the first rate (col. 3, ln. 23-27).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bryson in view of Kenny and further in view of Drake (US 2,500,896).
Regarding claim 7, Bryson in view of Kenny discloses the scent diffuser described regarding claim 1.  Bryson in view of Kenny does not disclose wherein the fragrance panel comprises a cellulose panel.
Drake discloses a scent diffuser (col. 1, ln. 1-2) comprising a fragrance panel (30) comprising a cellulose panel (col.2, ln. 47-48) saturated at least in part with the fragrance composition (col. 3, ln. 3-6), wherein the fragrance panel is positioned within the hollow body (fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fragrance panel to comprise cellulose, as taught by Drake, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).   
Claims 9-10, 12-14, 17-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Drake in view of Kenny and Bryson.
Regarding claim 9, Drake discloses a scent diffuser (col. 1, ln. 1-2) comprising: 
a body (2) comprising first (3) and second body components (4) coupled to define a hollow body interior (10, see fig. 5), each of the first and second body components having a face surface and an interior surface (fig. 5), the interior surface of the first body component comprising an alignment feature (15) extending between each interior surface of the first and second body components through the hollow body interior (fig. 5), and the first body component having an arrangement of curved ventilation openings (14/16) extending from the respective interior surface through the respective face surface and along segments of concentric circles about a midpoint of the first surface to provide an air travel path within the hollow body interior (figs. 1, 3, 5), first ones of the curved ventilation openings in a set of the concentric circles being aligned along a first radius from the midpoint, second ones of the curved ventilation openings in the set of concentric circles being aligned along a second radius from the midpoint, third ones of the curved ventilation openings in the set of concentric circles being aligned along a third radius from the midpoint (as indicated in the annotated figure below); 
a fragrance panel (30) positioned within the hollow body interior (fig. 5) and saturated at least in part with a fragrance composition (col. 3, ln. 6-7); and
adjustment panels (18 and 19, respectively) positioned adjacent and rotatably secured to the first and second body components, respectively (col. 2, ln. 35-42; figs. 1, 5), and comprising: 
a first adjustment panel (18) having a first alignment aperture extending through a first central portion of the first adjustment panel (col. 2, ln. 20-21), the first adjustment panel having ventilation apertures (16) corresponding with the arrangement of the curved ventilation openings in the first body component (col. 2, ln. 38-42), and a second adjustment panel (19) having a second alignment aperture extending through a second central portion of the second adjustment panel (col. 2, ln. 20-21), and wherein each of the alignment apertures of the first and second adjustment panels receives the alignment feature such that each of the first and second adjustment panels is rotatably secured to the first and second ends, respectively (col. 2, ln. 20-21 and 38-40), wherein at least part of the fragrance panel is disposed between the first alignment aperture and the second alignment aperture (fig. 5), 
each adjustment panel being rotatable between: an open configuration in which the ventilation apertures of the first adjustment panel are aligned with the curved ventilation openings of the first body component (col. 2, ln. 38-42); and a closed configuration in which the ventilation apertures of the first adjustment panel are not aligned with the curved ventilation openings of the first body component, and the curved ventilation openings are blocked by a portion of the first adjustment panel (col. 2, ln. 42-46).

    PNG
    media_image1.png
    338
    547
    media_image1.png
    Greyscale

Drake does not disclose that the first alignment feature is integrally formed with the interior surface of the first body component and the interior surface of the second body component also comprises an integrally formed second alignment feature extending into the hollow body interior; the first and second adjustment panels are positioned between the fragrance panel and the interior surface of the first and second body components, respectively; or wherein the first adjustment panel is rotatable independently of the other of the adjustment panels.
Kenny teaches a scent diffuser (101, see figs. 9-13) comprising: 
a body (114) comprising first (113) and second body components (114) coupled to define a hollow body interior (fig. 9), each of the first and second body components having a face surface and an interior surface (fig. 9), the interior surface of the first body component comprising an integrally formed first alignment feature (119, see fig. 9) extending into the hollow body interior (fig. 9), and wherein the first body component has a plurality of ventilation openings (117/118) extending from the respective interior surface through the respective face surface to provide an air travel path within the hollow body interior (figs. 9, 11A); 
a fragrance composition (125) positioned within the hollow body (figs. 9, 10A); and 
a first adjustment panel (109) positioned between the fragrance panel and the interior surface of the first body component (fig. 9) and having a ventilation aperture (112) and an alignment aperture (133) extending through a central portion of the adjustment panel (fig. 12A), wherein the alignment aperture receives the alignment feature of the first body component (fig. 9) to rotatably secure the first adjustment panel to the first body component (par. 52, 55), and wherein the first adjustment panel defines a ventilation aperture (112) extending therethrough (par. 56, fig. 12A, 13) that may be selectably aligned with the ventilation openings extending through the first end of the hollow body (par. 57), 
the adjustment panel being rotatable between: an open configuration in which the plurality of ventilation apertures of the adjustment panel are aligned with the ventilation openings of the first end of the hollow body; and a closed configuration in which the plurality of ventilation apertures of the adjustment panel are not aligned with the ventilation openings of the body, and the ventilation openings of the first end of the hollow body are blocked by a portion of the adjustment panel (par. 60).
Accordingly, the prior art teaches that it is known that positioning an adjustment panel outside of the body interior of a scent diffuser and positioning an adjustment panel within the body interior of a scent diffuser are functional equivalents for providing a rotable adjustment panel that provides both an open and a closed configuration for the scent diffuser.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted positioning the adjustment panels between the fragrance panel and the interior surfaces of the first and second body components, consistent with the teaching of Kenny, for positioning an adjustment panel outside of the body interior taught by Drake because both elements were known equivalents for providing a rotatable adjustment panel that provides both an open and a closed configuration for the scent diffuser.  This substitution would have resulted in the predictable result of providing a rotable adjustment panel that provides both an open and a closed configuration for the scent diffuser.  Further, it would have been obvious in making this substitution to further incorporate the configuration of Kenny and formed the alignment feature integrally with the interior surface of the first body component and the interior surface of the second body component.  
Drake in view of Kenny still does not disclose wherein the first adjustment panel is rotatable independently of the other of the adjustment panels.  
Bryson teaches a scent diffuser (col. 2, ln. 32-34) comprising a hollow body (11) surrounding a body interior (17), the hollow body defining a first end (19) and a second end (21), wherein the second end is parallel with the first end and is separated from the first end by one or more sidewalls (15) extending between the first end and the second end (figs. 1, 2), and wherein the first end defines a plurality of ventilation openings (63) extending through the hollow body (fig. 5); a fragrance panel (13) containing a fragrance composition (col. 2, ln. 35-36), wherein the fragrance panel is positioned within the hollow body (fig. 2); a first adjustment panel (23) and a second adjustment panel (25) positioned and rotatably secured relative to an interior surface of the first end and second end, respectively (col. 3, ln. 30-32; col. 4, ln. 4-13), wherein the first and second adjustment panels each defines a plurality of apertures (91) extending therethrough (figs. 6, 7) that may be selectably aligned with the ventilation opening extending through the first end of the hollow body (col. 3, ln. 57-63), wherein the second adjustment panel is rotatable independently of the first adjustment panel (col. 3, ln. 30-32; fig. 1), the adjustment panel is rotatable between: an open configuration in which the plurality of apertures of the adjustment panel are aligned with the ventilation opening of the hollow body; and a closed configuration in which the plurality of apertures of the adjustment panel are not aligned with the ventilation opening of the body, and the ventilation opening of the body portion is blocked by a portion of the adjustment panel (col. 3, ln. 57-63; col. 4, ln. 4-13).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have also modified the scent diffuser of Drake to make the first adjustment panel rotatable independently of the other of the adjustment panels, as taught by Bryson, since this would provide the ability to more finely control the evaporative area of the scent diffuser and the amount of scent being evaporated into the environment.  Moreover, it would have been obvious to one of ordinary skill in the art to accomplish this by modifying each adjustment panel to define an alignment aperture extending through a central portion of the respective adjustment panel, and each of the first and second ends to comprise an alignment feature integrally formed on the interior surface of each of the first end and the second ends, wherein each of the alignment features extends into the body interior and engages the alignment aperture of the respective adjustment panel to rotatably secure the first and second adjustment panels to the first and second ends, respectively, as taught by Kenny.  Notably, such a modification of Drake would provide a scent diffuser with greater adjustability since either of the first or second adjustment panels can be rotated independently of each other and of the fragrance panel.    
Regarding claim 10, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 9, and Kenny further teaches wherein the adjustment panel comprises a control pin (110) extending through the first body component (fig. 9) to enable user rotation of the adjustment panel relative to the hollow body (par. 60).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Drake in view of Kenny to include a control pin for each of the adjustment panels, each of the control pins extending through one of the first and second body components, as taught by Kenny, since this was a known arrangement for enabling a user to rotate the respective adjustment panel relative to the hollow body (Kenny - par. 60).
Regarding claim 12, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 9, and further wherein the first radius and the second radius are approximately 180 degrees apart (figs. 1, 3 - the curved ventilation openings extend over 180 degrees of the surface; therefore, there exists two radii separated by approximately 180 degrees).  
Regarding claim 13, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 12, and further wherein the first radius and the third radius are approximately 90 degrees apart (figs. 1, 3 - the curved ventilation openings extend over 180 degrees of the surface; therefore, there exists two radii separated by approximately 90 degrees).
Regarding claim 14, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 13, and further wherein fourth ones of the curved ventilation openings in the another set of the concentric circles are aligned along a fourth radius from the midpoint (as indicated in the annotated drawing).
Regarding claim 17, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 9, and Drake further discloses the fragrance panel (30) comprises a cellulose panel (col. 2, ln. 47-48) saturated at least in part with the fragrance composition (col. 3, ln. 3-6).
Regarding claim 18, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 9, and further wherein: the fragrance composition is configured to evaporate into air surrounding the scent diffuser at a first rate when at least one of the first and second adjustment panels is in the closed configuration; and the fragrance composition is configured to evaporate into air surrounding the scent diffuser at a second rate when at least one of the first and second adjustment panels is in the open configuration, wherein the second rate is greater than the first rate (col. 2, ln. 35-46; col. 3, ln. 3-12).
Regarding claims 19 and 20, Drake in view of Kenny and Bryson discloses a method of assembling the scent diffuser described regarding claim 9, and further described regarding claim 2.  
Regarding claims 23-25, Drake in view of Kenny and Bryson discloses the scent diffuser of claims 1 and 9 and the method of assembling the scent diffuser of claim 19, respectively, and Kenny further teaches wherein the first alignment feature lockably engages the first alignment aperture to prevent each of the first alignment aperture from disengaging the first alignment feature, and wherein rotatably securing the first and second body components to the adjustment panels includes lockably engaging each of the first alignment feature to the first alignment aperture and the second alignment feature to the second alignment aperture (par. 55; fig. 9).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bryson in view of Kenny and further in view of Westphal (US 2014/0145004).
Regarding claim 6, Bryson in view of Kenny discloses the scent diffuser described regarding claim 1.  Bryson in view of Kenny does not disclose wherein each of the adjustment panels defines an at least substantially circular perimeter and defines at least one stop travel groove within a portion of the perimeter; and the interior surface of each of the first end and second end comprises a stop protrusion extending into the body interior within the stop travel groove of the respective adjustment panel; wherein for each stop protrusion of the first end and the second end: the stop protrusion is positioned adjacent a first end of the stop travel groove when the respective adjustment panel is rotated to the closed configuration, and the stop protrusion is posited adjacent a second end of the stop travel groove when the respective adjustment panel is rotated to the open configuration.
Westphal teaches a scent diffuser (100) comprising: a hollow body (104/200, see par. 50) surrounding a body interior (108, see par. 34), the hollow body defining a first end (fig. 12 - interpreted to be the top surface of cover 200) and a second end (fig. 2 - interpreted to be the bottom surface of base 104), wherein the second end is parallel with the first end and is separated from the first end by one or more sidewalls extending between the first end and the second end (figs. 2, 12), and wherein the first end defines a ventilation opening (202) extending through the hollow body (par. 50; fig. 12); a fragrance panel (110) containing a fragrance composition (par. 36), wherein the fragrance panel is positioned within the hollow body (par. 37; fig. 6); at least one adjustment panel (204) positioned within the body interior (figs. 12, 12A) and rotatably secured relative to an interior surface of the first end (par. 50; figs. 12, 12A), wherein the adjustment panel defines a plurality of apertures (206) extending therethrough that may be selectably aligned with the ventilation opening extending through the first end of the hollow body (par. 50; figs. 12, 12A), the adjustment panel is rotatable between: an open configuration in which the plurality of apertures of the adjustment panel are aligned with the ventilation opening of the hollow body; and a closed configuration in which the plurality of apertures of the adjustment panel are not aligned with the ventilation opening of the body, and the ventilation opening of the body portion is blocked by a portion of the adjustment panel (par. 50).  Westphal further teaches wherein the adjustment panel defines an at least substantially circular perimeter (fig. 12A) and defines at least one stop travel groove (210) within a portion of the perimeter (fig. 12A); and the interior surface of the first end comprises a stop protrusion (212) extending into the body interior within the stop travel groove of the adjustment panel (par. 50; fig. 12A); and wherein: the stop protrusion is positioned adjacent a first end of the stop travel groove when the adjustment panel is rotated to the closed configuration, and the stop protrusion is posited adjacent a second end of the stop travel groove when the adjustment panel is rotated to the open configuration (par. 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the scent diffuser of Bryson in view of Kenny to include the at least one stop travel groove for each of the adjustment panels and an associated stop protrusion in each of the first end and second end configured as described above taught by Westphal because this was known to guide operation of the adjustment panel between the open and closed configurations and to provide a hard stop informing the user when the adjustment panel is in these configurations.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Drake in view of Kenny and Bryson and further in view of Westphal.
Regarding claim 16, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 9, and Westphal further discloses the scent diffuser further described regarding claim 6.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the scent diffuser of Drake in view of Kenny and Bryson to include the at least one stop travel groove for each of the adjustment panels and an associated stop protrusion in each of the first end and second end configured as described above taught by Westphal because this was known to guide operation of the adjustment panel between the open and closed configurations and to provide a hard stop informing the user when the adjustment panel is in these configurations.  
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Drake in view of Kenny and Bryson and further in view of Schumacher et al. (US 7,917,018).
Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claims 9 and 19.  Drake in view of Kenny and Bryson does not disclose wherein one of the first and second body components comprises at least one coupling tab, and the other one of the first and second body components comprises at least one corresponding coupling slot, wherein the at least one coupling tab is configured to fit within the at least one coupling slot to selectively couple the first body component to the second body component.
Schumacher teaches a scent diffuser (10) comprising a body (11/12/13/14) comprising a first body component (13) and a second body component (12), the first body component having a face surface and an interior surface and a plurality of ventilation opening extending from the interior surface through the face surface to provide an air travel path (fig. 3); a fragrance panel (62); and an adjustment panel (40) positioned between the fragrance panel and the interior surface of the first body component (fig. 3, 6) and rotatably secured relative to the interior surface of the first body component (col. 5, ln. 52-53; fig. 4), wherein the adjustment panel defines a plurality of apertures (42) extending therethrough that may be selectably aligned with the ventilation opening extending through the first body component (col.7, ln. 15-19; figs. 1A, 1B), the adjustment panel is rotatable between: an open configuration in which the plurality of apertures of the adjustment panel are aligned with the ventilation openings of the first body component (col. 7, ln. 15-19; fig. 1B); and a closed configuration in which the plurality of apertures of the adjustment panel are not aligned with the ventilation openings of the first body component, and the ventilation openings are blocked by a portion of the adjustment panel (col. 7, ln. 15-19; fig. 1B).  Schumacher further teaches wherein the first body component comprises at least one coupling tab (50), and the second body component comprises at least one corresponding coupling slot (52), wherein the at least one coupling tab is configured to fit within the at least one coupling slot to selectively couple the first body component to the second body component (col. 5, ln. 60-63; fig. 5).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Drake to include the coupling tab/coupling slot configuration of Schumacher to couple the first body component to the second body component since this would provide a more secure couple than the overlapping seam joint of Drake (col. 1, ln. 52-54; fig. 5).
Response to Arguments
Applicant's arguments filed 14 October 2022 have been fully considered but they are not persuasive.
Applicant’s arguments have been considered but are moot because the arguments do not apply to the interpretation of the prior art being used in the current rejection.  Therefore, each and every limitation of the claims is obvious over the prior art, as explained in the rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752